NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0901-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ALLAN R. COOPER,

     Defendant-Appellant.
_________________________

                   Submitted September 9, 2019 – Decided September 18, 2019

                   Before Judges Sabatino and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 15-04-0554.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Jay L. Wilensky, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Christopher Michael Malikschmitt,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      After pleading guilty to certain persons not to possess a firearm, N.J.S.A.

2C:39-7(b), defendant Allan R. Cooper appeals an order denying his motion to

suppress drugs and a gun, discarded while trying to avoid police apprehension,

in the course of a warrantless arrest and search. R. 3:5-7(d). Defendant's motion

to suppress hearing was heard together with the similar motion to suppress drugs

and a gun filed by co-defendant Darrell M. Hall. The State claimed defendant

and Hall were openly selling drugs together on a porch at a residence in a

Trenton neighborhood that was a known narcotics area.

      Defendant raises the following argument:

            THE     MOTION   COURT’S      DENIAL     OF
            SUPPRESSION WAS NOT BASED ON SUFFICIENT
            CREDIBLE EVIDENCE IN THE RECORD, AND
            ACCORDINGLY MUST BE REVERSED. U.S.
            CONST., AMENDS. IV, XIV; N.J. CONST. (1947),
            ART. 1, PAR 7.

In his merits brief, defendant attacks the motion judge's credibility findings,

arguing the police could not have seen the alleged drug-selling activity given

their location and poor lighting conditions. Defendant also contends that if the

police were located where they claimed, their presence would have been obvious

to the individuals allegedly seen buying drugs and would have curtailed any

drug dealing.



                                                                         A-0901-17T3
                                       2
      We incorporate by reference the facts and legal analysis set forth in State

v. Hall, No. A-1321-17 (App. Div. 2019), our companion opinion rendered

today, in which we rejected Hall's challenge to the judge's fact-finding and

reasoning and upheld the warrantless arrest and search that resulted in defendant

and Hall's guilty pleas. We affirm the judge's denial of defendant's motion to

suppress for the same reasons we articulated in Hall.

      Affirmed.




                                                                         A-0901-17T3
                                       3